Citation Nr: 0945154	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  09-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a higher payment for dependency and indemnity 
compensation benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1971.  The Veteran died in September 2007, and the Veteran's 
widow is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for the cause 
of the Veteran's death and basic eligibility to Dependents' 
Educational Assistance.  In the same rating decision, the RO 
denied entitlement to special monthly compensation based on 
aid and attendance.  The appellant asserts that she is 
entitled to a higher payment for dependency and indemnity 
(DIC) compensation benefits.  


FINDINGS OF FACT

1.  The basic monthly rate for DIC compensation benefits paid 
to a surviving spouse as of December 1, 2006, was $1,067.00.  

2.  The basic monthly rate is a fixed amount prescribed by 
statute.  


CONCLUSION OF LAW

The criteria for a higher payment for DIC compensation 
benefits have not been met.  38 U.S.C.A. § 1311 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.20, 3.21 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision  

The facts in this case are not in dispute.  The Veteran died 
in September 2007, and the appellant filed an application for 
DIC benefits in October 2007.  In a November 2007 rating 
decision, the RO granted service connection for cause of 
death and basic eligibility to Dependents' Educational 
Assistance was established from September 11, 2007.  In the 
same rating decision, the RO denied entitlement to special 
monthly compensation based on aid and attendance.  Pursuant 
to the November 2007 award letter, from September 1, 2007, 
the appellant was awarded $2,699.00, which was the rate the 
RO would have paid the deceased Veteran.  Thereafter, the RO 
paid the appellant as a surviving spouse with no dependents, 
which resulted in $1,067.00 from October 1, 2007, and 
$1,091.00 from December 1, 2007, due to the cost of living 
allowance.  

The appellant essentially disagrees with the amount of DIC 
compensation benefits she receives monthly.  At the August 
2009 hearing, she testified that the amount of DIC 
compensation benefits does not cover all of her medical, 
personal, and home expenses.  

DIC may be awarded to a surviving spouse upon the service-
connected death of the Veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  DIC shall be paid to a surviving spouse at 
a certain monthly rate.  The rate shall be increased by a 
certain sum in the case of the death of a veteran who at the 
time of death was in receipt of or was entitled to receive 
(or but for the receipt of retired pay or retirement pay was 
entitled to receive) compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least 8 years immediately preceding death.  In 
determining the period of a veteran's disability for DIC 
purposes, only periods in which the veteran was married to 
the surviving spouse shall be considered.  38 U.S.C.A. § 
1311(a)(2).  As of December 1, 2006, the monthly rate of DIC 
compensation was $1,067.00.  38 U.S.C.A. § 1311 (a)(1) 
(2006).

In the March 2009 Statement of the Case (SOC), the RO 
explained that the monthly payment of DIC is a fixed amount 
prescribed by statute, which, at the time DIC benefits were 
granted was $1,067.00.  As stated further, this amount was 
increased to $1,091.00, effective December 1, 2007, and 
$1,154.00, effective December 1, 2008, due to cost of living 
adjustments mandated by law.  The Board is certainly aware of 
the regulations that allow for an increase in DIC benefits, 
but there is no indication that the Veteran was in receipt of 
or was entitled to receive compensation for a service-
connected disability that was rated totally disabling for a 
continuous period of at least eight years preceding his 
death, the appellant has one or more children below the age 
eighteen of the deceased Veteran, the appellant is a patient 
in a nursing home, blind, or by reason of a disability is 
permanently housebound.  See 38 U.S.C.A. § 
1311(a)(2),(b),(c),(d).

While it is most unfortunate that the appellant is having 
difficulty covering the costs of her monthly expenses, the 
Board is without authority to award her additional DIC 
compensation benefits.  To some extent, the appellant is 
raising an argument couched in equity.  While sympathetic to 
the appellant, the Board is nonetheless bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  This case has been decided based on its 
application of this law to the pertinent facts.  See Owings 
v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171 (1992) [noting that the Court must interpret 
the law as it exists, and cannot extend benefits out of 
sympathy for a particular claimant].  The Board may not grant 
a benefit that the appellant is not eligible to receive under 
statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Congress 
enacts federal laws authorizing monetary benefits, and, 
unless an individual meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; and 
the benefit cannot be awarded, regardless of the 
circumstances. 
In this case, the law is dispositive, and entitlement to a 
higher payment for DIC compensation benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of additional DIC 
compensation benefits and any failure to provide notice as to 
the effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As previously stated, in this case, the law is dispositive, 
and entitlement to a higher payment for DIC compensation 
benefits is precluded based on legislation enacted by 
Congress; therefore, entitlement to a higher payment for DIC 
compensation benefits must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

Entitlement to a higher payment for DIC compensation benefits 
is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


